Exhibit 10.85

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement ('Agreement") is by and
between TTEC Services Corporation, a Delaware corporation (the "Company"), a
wholly owned subsidiary of TTEC Holdings, Inc., a Delaware corporation ("TTEC
Parent"), and Anthony Tsai ("Executive") (each a "Party" and together the
"Parties"), is executed to be effective as of May 1, 2018 ("Effective Date").

Whereas, the Executive joined the Company as Chief Information and Innovation
Officer effective September 5, 2017 (“Start Date”);

Whereas, it is the desire of TTEC Parent and the Compensation Committee of the
TTEC Parent Board of Directors (“Compensation Committee”), on the advice of the
independent compensation consultant of the Committee, to amend and restate the
Executive’s Employment Agreement in order to update the non-competition,
non-solicit, severance, and change of control provisions thereof to reflect the
prevailing market terms for similarly situated executives;

Now, Therefore, the purpose of this Agreement is to formally document the terms
and conditions of Ms. Hand’s employment with the Company as of the Effective
Date. 

1. Appointment.

a.The Company hereby employs Mr. Tsai as Executive Vice President, Chief
Information and Innovation Officer to lead its global technology groups,
including its Customer Technology Services segment, Information Technology
organization, its Information Security function; its bConnected and Humanify
technologies (collectively known as “Technology & Innovation Group” or “TIG”),
and to enable TTEC Parent to deliver its business objectives, as established
from time to time by the TTEC Parent board of directors (the "Board") and TTEC
Parent management executive committee (the "Executive Committee" or “EC”). In
this role, Mr. Tsai will report to TTEC Parent's Chief Executive Officer and
will become a member of the· TTEC Parent executive leadership team and its
Executive Committee. The Executive accepted such appointment with the Company
effective the Start Date.

b.Executive shall devote his full-time and best efforts to the performance of
all duties contemplated by this Agreement and, as assigned to Executive from
time to time by the CEO or his or her delegate in the event of the CEO's
absence. Unless otherwise specifically authorized in writing by TTEC Parent,
Executive shall not engage in any other business activity, or otherwise be
employed by any other company. This shall not preclude Executive from serving on
boards of directors with TTEC Parent's prior written approval.

c.Executive acknowledges that, as part of his employment duties, Executive may
be required to perform services for, and serve as an officer and/or director of,
TTEC Parent’s subsidiaries, affiliates and related entities, on behalf of and as
requested by TTEC Parent; and Executive agrees to perform such duties diligently
and without further compensation. Although employed by the Company, a TTEC
subsidiary, Executive as a member of the TTEC Parent executive leadership team
shall render services to TTEC Parent as necessary and desirable to protect and
advance the best interests of TTEC Parent, acting, in all instances, in
accordance with TTEC Ethics Code: How TTEC Does Business (or a successor code of
conduct document), the Ethics Code for Executive and Senior Financial Officers,
and in accordance with all other material policies of the Company.





--------------------------------------------------------------------------------

 



d.Executive’s role with the Company requires extensive travel and Mr. Tsai
understands and agrees that such travel is a material part of his
responsibilities. Mr. Tsai shall travel in accordance with TTEC Parent travel
policy. Notwithstanding the provisions of the travel policy to the contrary, the
Company agrees that Mr. Tsai will be permitted to travel in business class for
international travel exceeding 6 hours in duration.

e.Notwithstanding other provisions in this Agreement, but subject to the
reasonable interpretation of provisions of Section 7(j) (on “Constructive
Termination”), the Executive understands and agrees that his role and
responsibilities may change over time in the best interest of the business, and
TTEC Parent reserves the right to assign to Mr. Tsai different roles and
assignments that best serve the business.

2.Compensation.

a.Salary and Period Salary Review.  As of the Start Date, Executive's base
salary shall be $350,000 per year ("Base Salary"), payable in equal installments
in accordance with the Company's standard payroll practice, less legally
required deductions and withholdings.   Executive's Base Salary may be
periodically reviewed and adjusted in accordance with TTEC Parent standard
procedures.

b.Relocation. Executive understands and agrees that the role of TTEC’s Chief
Information and Innovation Officer is based at the Company's HQ in Colorado. By
accepting this employment Executive agrees to relocate from his current state of
residence to greater metropolitan area of Denver in the state of Colorado as
soon as reasonable and no later than June 30, 2019. As the Executive is aware,
it has been TTEC Parent’s preference that he relocates to Denver sooner than the
date stated above, and delaying the relocation until 2019 is being done as an
accommodation to the Executive.

TTEC Parent will reimburse the Executive for reasonable relocation expenses not
to exceed $100,000, including gross up for tax purposes, if any. Notwithstanding
the foregoing, this relocation reimbursement obligation shall be adjusted
downward, at TTEC Parent’s discretion, to offset the post July 1, 2018
incremental cost of Executive’s visits (airfare, lodging, ground transportation,
and meals) to TTEC HQ, which would have been avoided had Executive relocated to
Colorado sooner. All relocation expenses to be incurred and submitted in
accordance with the Company's relocation policies and procedures. Exhibit B to
this Agreement outlines the terms and obligations with respect to this
relocation assistance, which must be repaid on a pro-rated basis in the event
Executive resigns within two years of the Start Date.

c.Variable Incentive Plan (annual cash) Bonus. Beginning in 2017, and annually
thereafter, Executive will be eligible to participate in an annual performance
based cash incentive program, currently referred to as TTEC Variable Incentive
Plan ("VIP"). Executive's annual VIP opportunity shall be up to $350,000, tied
to the annual targets and goals of the business as set by the Board and the CEO.
Executive's annual VIP awards are discretionary and not guaranteed. They are
based on TTEC Parent's and Executive's performance against targets, as set by
the Board and the CEO and will be based on a combination of: (1) TTEC-wide
business results; (2) TIG business segment specific results; and (3) Executive's
individual performance against agreed goals related to the execution of TTEC
Parent's long-term and short-term plans to meet its strategic and financial
goals.

In addition, the Compensation Committee of the Board may, but shall not be
obligated to, adjust the Executive’s VIP award upward based on the Company’s and
Executive’s overperformance against annual metrics set by the Board and deemed
to be that year’s business imperatives, such as but not limited to annual
bookings, revenue, operating income, backlog, and cash flow.





--------------------------------------------------------------------------------

 



The timing for the payment of the VIP awards, if any, is determined from time to
time by the Compensation Committee of the Board.

d.Reimbursement of Business Expenses. The Company agrees to reimburse Executive
for all reasonable out-of-pocket business expenses incurred by Executive on
behalf of the Company, including Company required periodic travel between
Executive's state of residence and TTEC Parent's HQ in Colorado prior to the
Executive's relocation as provided in Section 2(b) of this Agreement, provided
that Executive properly accounts to the Company for all such expenses in
accordance with the rules and regulations of the Internal Revenue Service under
the Internal Revenue Code of 1986, as amended (the "Code") and in accordance
with the standard policies of the Company relating to reimbursement of business
expenses incurred by its employees.

e.Withholdings. All payments made under this Section 2, or under any other
provision of this Agreement, will be subject to withholding of the federal,
state, and local taxes, Social Security, Medicare and other withholdings in such
amounts as is reasonably determined by Company.

3.Equity Compensation.

a.Time-Based New Hire RSU Grant.  TTEC Parent granted to Executive restricted
stock units ("RSUs") with a market value of $500,000, based on TTEC Parent’s
stock fair market value at the time of the grant, subject to the approval of the
Compensation Committee of the Board ("New Hire RSUs"). The New Hire RSUs shall
vest in accordance with the terms and conditions set forth in the Restricted
Stock Unit Agreement, attached hereto as Exhibit A and incorporated herein by
reference. The New Hire RSUs shall vest in installments, with 40% of the grant
vesting on the 2nd anniversary of the Start Date, and 20% each vesting on the
3rd, 4th, and 5th anniversaries of the Start Date, provided that Executive
continues to be employed by the business on each of the vesting dates.

b.Annual Equity Grants.  TTEC Parent’s employees at Executive's level
participate in TTEC Parent’s annual Equity Grant program, designed to provide
long term incentives for senior executives in the form of RSUs. Executive will
become eligible for the annual Equity Grant program beginning in 2018, with an
Annual Equity Grant opportunity of up to $350,000. Annual Equity Grants are
discretionary and not guaranteed and they are based on TTEC Parent's and
Executive's performance against targets, as set by the Board. If granted, under
the current program the RSUs would vest in equal increments over a four-year
period commencing on the anniversary date of the grant. The Company reserves the
right to change the terms of the equity grants in its discretion, provided,
however, that Executive will be entitled to the equity terms that are available
to other executives at his level in the organization.

The Annual Equity Grant to be made in 2018 would reflect Executive’s performance
for 2017 and would be issued pro rata to the Executive’s tenure with the Company
during 2018.

4.Benefits.

a.Health Insurance and other benefits.  Executive and his dependents shall be
eligible for coverage and may choose to enroll under TTEC Parent's group
medical, vision, and dental insurance and other insurance plans made available
to the Company's employees, beginning on the first of the calendar month after
30 days tenure with the Company (for clarification, the Executives eligibility
for participation in these benefits will start on November 1, 2017, assuming the
start date of September 5, 2017).





--------------------------------------------------------------------------------

 



b.Miscellaneous benefits.  Executive shall receive benefits generally applicable
to the Company's management employees that are from time to time in effect, such
as the Company's 401(k) and Deferred Compensation Plans.

 

c.Paid Leave. Executive shall be eligible for a Paid Time Off (PTO) benefit
pursuant to TTEC Parent's current PTO Policy (or any other vacation/sick policy
then in effect). Executive will also be paid for time off for certain holidays
as set forth in Company's current Company Holiday Policy.

5.not used in this agreement.

6.Change in Control.  

a. For the avoidance of doubt, the definition of Change in Control as provided
in this Agreement is substantially similar to those that are included in the
Equity Agreement(s) that Mr. Tsai currently holds.  The sole purpose of the
provision being restated in this Agreement is to establish the Change in Control
provisions in this omnibus Agreement that controls the terms of Mr. Tsai’s
employment with the Company.

b.Definition of “Change in Control.”  For purposes of this Agreement, “Change
in Control” event shall mean the occurrence of any one of the following:

(i)Any consolidation, merger or other similar transaction (i) involving TTEC
Parent, if TTEC Parent is not the continuing or surviving corporation, or
(ii) which contemplates that all or substantially all of the business and/or
assets of TTEC Parent would be controlled by another corporation not controlled
by TTEC Parent;

(ii) Any sale, lease, exchange or transfer (in one transaction or series of
related transactions) of all or substantially all of the assets of TTEC Parent
(a “Disposition”); provided,  however, that the foregoing shall not apply to any
Disposition with respect to which, following such Disposition, more than 51% of
the combined voting power of the then outstanding voting securities of the
receiving entity for the Disposition are directly or indirectly (beneficially or
otherwise) owned by all or substantially all of the individuals and entities
that were the beneficial owners of at least 51% of the outstanding common stock
and/or other voting securities of TTEC Parent immediately prior to such
Disposition, in substantially the same proportion of total ownership as their
ownership immediately prior to such Disposition;  

(iii)Approval by the stockholders of TTEC Parent of any plan or proposal for the
liquidation or dissolution of TTEC Parent, unless such plan or proposal is
abandoned within 60 days following such approval;

(iv) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended (“the Exchange
Act”)), or two or more persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of 51% or more of the
outstanding shares of voting stock of TTEC Parent; provided,  however, that for
purposes of the foregoing, the term “person” shall exclude Kenneth D. Tuchman
and his affiliates; provided,  further that the foregoing shall exclude any such
acquisition (1) made directly from TTEC Parent, (2) made by TTEC Parent
(directly or through an affiliated company), or (3) made by TTEC Parent employee
benefit plan (or related trust) sponsored or maintained by TTEC Parent or any of
its affiliate; or





--------------------------------------------------------------------------------

 



(v) If, during any period of 15 consecutive calendar months commencing at any
time on or after the Effective Date, those individuals (“Continuing Directors”)
who either (1) were directors of TTEC Parent on the first day of each such
15‑months period, or (2) subsequently became directors of TTEC Parent and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors who were then members of the
TTEC Board of Directors, cease to constitute a majority of the Board of
Directors of TTEC.

7.Termination and Payments, Benefits On Termination.

a.Termination by Either Party.  Except as set forth in Section 7(c) (termination
for Cause), (e) (termination due to death) and (f) (termination due to
disability), and subject to provisions of Section 7(j) (constructive
termination) either Party may terminate the employment relationship with 30
days' written notice to the other. Both parties may mutually agree to a shorter
period.

b.Termination by the Company without Cause. Subject to provisions of Section
7(i) (Change in Control Termination), upon 30 days written notice, the Company,
in its sole discretion, may terminate Mr. Tsai’s employment without Cause (as
“Cause” is defined in Section 7(g)). Constructive Termination by the Company (as
the term is defined in Section 7(j)) constitutes Termination without Cause by
the Company for purposes of this Agreement. In case of termination pursuant to
this Section 7(b), the Executive shall be entitled to:

(i) Severance. If Mr. Tsai executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit C (attached hereto),
releasing all legal claims except for those that cannot legally be released and
Mr. Tsai continues to comply with all terms of such separation agreement, and
any other agreements signed by the Executive with the Company, then the Company
shall pay Mr. Tsai severance compensation equal to fifteen (15) full calendar
months of Mr. Tsai's then current Base Salary (“Severance” or “salary
continuation”). Salary continuation payments will be made at the Company's
regular payroll intervals, provided, however, payments accruing for payroll
periods prior to the date that the Company has received a signed and effective
separation agreement and release shall be suspended and paid on the first
payroll date following the effective date of the separation and release.

(ii)Continuation of Benefits. In addition to Severance, TTEC Parent shall
continue to provide to Executive and to the Executive’s eligible dependents with
the same level of welfare and health benefits, including without limitation
medical, dental, vision, accident, disability, life insurance, and other welfare
benefits in place prior to termination of employment for a period of twelve (12)
months after the effective date of such termination, on substantially the same
terms and conditions (including contributions required by the Executive for such
benefits) as existed immediately prior to termination; provided that, if
Executive cannot continue to participate in TTEC Parent’s or successor’s benefit
plans, TTEC Parent or successor shall otherwise provide such benefits on the
same after-tax basis as if continued participation had been permitted.

(iii)Equity Vesting.  Notwithstanding the vesting schedules contained in Equity
Agreements that Mr. Tsai currently holds or would hold, and except in the
context of a Change of Control event related termination where agreements
provide for accelerated vesting of certain equity awards, any unvested equity
awards that would otherwise vest on or after the termination date shall
automatically forfeit.

If the Company terminates this Agreement without Cause under this Section 7(b),
and the Company pays Mr. Tsai the compensation earned as of the effective date
of the termination, and provides Mr. Tsai with incremental severance
compensation and continuation of benefits in the amount and on the terms
specified in this Section 7(b), the Company's acts in doing so shall be



--------------------------------------------------------------------------------

 



in complete accord and satisfaction of any claim that Mr. Tsai has or may at any
time have for compensation benefits or payments of any kind from the Company or
TTEC Parent arising from or relating in whole or part to Mr. Tsai's employment
with the Company and/or this Agreement. If the separation agreement and legal
release referenced above are not signed within thirty (30) days from the date
that such documents are presented to Mr. Tsai (which the Company shall present
no later than fifteen (15) days after the effective date of Executive's
termination), then Mr. Tsai waives his right to receive any severance and
continuation of benefits compensation pursuant to this Agreement, even if Mr.
Tsai were to successfully litigate any claim against the Company and/or TTEC
Parent.

c.Termination by the Company for Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in Section 7(g),
with the Company’s only obligation being the payment of any salary compensation
earned as of the date of termination, and any continuing obligations under the
Company benefit plans then in effect, and without liability for severance
compensation of any kind, including the severance set forth in Section 7(b).

d.Termination by Executive.  For the avoidance of doubt, the Executive is not
entitled to severance compensation if he terminates his employment with Company
for any reason. Termination by Executive for “Good Reason” (as the term is
defined in Section 7(j)) shall constitute Termination without Cause by the
Company for purposes of this Agreement. If the Executive terminates his
employment as provided in Section 7(a), in addition to the notice of such
termination, the Executive must follow TTEC Parent's direction and cooperate
with the Company to assure timely and orderly transition of his responsibilities
to others at TTEC Parent.

e.  Termination upon Executive's Death. This Agreement shall terminate
immediately upon Executive's death if such death occurs during the term of
employment. Thereafter, the Company shall pay to the Executive's estate, as
directed by the Executive's authorized representative, all compensation fully
earned, and benefits fully vested as of the last date of Executive's continuous,
full-time active employment with the Company. For purposes of this Agreement,
continuous, full-time active employment shall be defined as the last date upon
which Executive continuously performed his job responsibilities on a regular,
full-time basis consisting of at least 35 hours per week, and in the usual
course of the Company's business ("Continuous Full-Time Active Employment"). In
case of Executive's death, the Company shall not be required to pay any form of
severance or other compensation concerning or on account of the Executive's
employment with the Company or the termination thereof.

f.Termination Due to or Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Executive unable
to perform the essential functions of his position with reasonable accommodation
(the "Initial Disability Period"), Executive shall continue to receive his base
salary as provided in Section 2(a) of this Agreement. Thereafter, if Executive
qualifies for benefits under the Company's long-term disability insurance plan
(the "LTO Plan"), then Executive shall remain on leave for as long as Executive
continues to qualify for such benefits, up to a maximum of 180 consecutive days
(the "long-term leave period"). The long-term leave period shall begin on the
first day following the end of the Initial Disability Period. During the
long-term leave period, Executive shall be entitled to any benefits to which the
LTD Plan entitles Executive, but no additional compensation from the Company in
the form of salary, performance bonus, equity grants, allowances or otherwise.
If during or at the end of the long-term Leave Period Executive remains unable
to perform the essential functions of his position, then the Company may
terminate this Agreement and Executive's employment. If the Company terminates
Executive's employment under this Section 7(1), the Company's payment obligation
to Executive shall be Executive continuous, full-time active employment with the
Company.





--------------------------------------------------------------------------------

 



g.Definition of "Cause". For purposes of this Agreement, "Cause" shall have the
following meaning:

(i)Fraud, theft, embezzlement (or attempted fraud, theft, embezzlement),
dishonest acts or illegal conduct;

(ii)Other similar acts of willful misconduct on the part of Executive resulting
in damage to TTEC Parent or the Company;

(iii) A material breach by the Executive of this Agreement;

(iv)Use of any controlled substance or alcohol while performing Executive's
duties, except as part of a TeleTech or Company-sponsored event in connection
with a business-related social engagement such as a trade conference or customer
entertainment, but only in moderation and in a professional manner that reflects
positively on TeleTech and the Company; with visible inebriation at a
business-related social engagement constituting a cause for immediate
termination;

(v) A breach of a fiduciary duty that results in an adverse impact to TTEC
Parent or the Company or in personal profit to the Executive (as determined by
the Company based on its conflict of interest policies outlined in the TTEC
Ethics Code: How TTEC Does Business (or a successor code of conduct document));

(vi)Use of trade secrets or confidential information of TTEC Parent or the
Company, other than in pursuit of TTEC Parent or the Company's business;

(vii) Aiding a competitor of TTEC Parent; or

(viii) Failure by Executive in the performance of his duties that results in
material adverse effect on TTEC Parent, the Company or TTEC Parent subsidiary
companies.

If the act or acts constituting Cause are susceptible of cure, Company will
provide Executive with written notice setting forth the acts constituting Cause
and providing that Executive may cure such acts within thirty (30) business days
of receipt of such notice. Any recurrence of acts constituting Cause within one
(1) year of the original occurrence will void Executive's right to such
pre-termination right to cure.

h. Continuing Obligations. Mr. Tsai shall remain subject to the Company's
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation ("Confidentiality Agreements"),
Arbitration agreements, Equity Agreements, and any other similar agreements
executed at any time during his employment, including without limitation this
Agreement, all of which survive termination of employment.

i.Termination in Connection with Change in Control Event.  If a Change in
Control event occurs, and at any time within eighteen (18) months of such Change
in Control event’s effective date (“COC Period”) the Company, TTEC Parent, or
its successor terminates Executive’s employment without Cause (as that term is
defined in Section 7(g)) whether such termination occurs outright or pursuant to
a Constructive Termination (as defined in Section 7(j)), the Executive shall be
entitled to and the Company, TTEC Parent or its successor shall cause the
following to occur:

(i) Severance. If Executive executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit B (attached hereto),
releasing all legal claims except for those that cannot legally be released and
agreeing to continue to comply with all terms of such separation agreement, and
any other agreements signed by the Executive with the Company or successor, then
the Company shall pay the Executive a lump-sum severance compensation equal to
one-and-a-half (1.5x) of Executive’s Base Salary in effect at the time of such
termination (“COC



--------------------------------------------------------------------------------

 



Severance”) within ten (10) business days of the effective date of such Change
in Control related termination; provided, however, if the COC Severance payment
is due prior to the date that the Company or successor receive a signed and
effective separation agreement and release, the payment shall be suspended until
the receipt of such signed separation agreement, and then paid as soon as
reasonable but in no event later than ten (10) business days after such receipt.

(ii) Continuation of Benefits. In addition to COC Severance, the Company, TTEC
Parent, or successor shall continue to provide to Executive and to the
Executive’s eligible dependents with the same level of welfare and health
benefits, including without limitation medical, dental, vision, accident,
disability, life insurance, and other welfare benefits in place prior to
termination of employment, for a period of twelve (12) months after the
effective date of such termination, on substantially the same terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to termination; provided that, if Executive cannot
continue to participate in TTEC Parent’s or successor’s benefit plans, TTEC
Parent or successor shall otherwise provide such benefits (via lump sum
compensation or in kind) on the same after-tax basis as if continued
participation had been permitted. 

(iii) Equity Vesting on Change in Control (single trigger). Notwithstanding any
vesting schedule provisions contained in Equity Agreements that Executive
currently holds or may hold, provided such Equity Agreements represent Equity
Grant awards for performance periods of prior to and including fiscal year 2017
performance period, regardless of when issued, any unvested equity that would
otherwise vest pursuant to these awards on or after the Change in Control
event’s effective date shall automatically vest as of the date immediately prior
to the data of Change in Control event, regardless of whether Executive’s
employment with the Company, TTEC Parent, or successor shall continue after the
Change in Control event.

(iv) Equity Vesting on Change in Control Termination (double trigger).
Notwithstanding any vesting schedule provisions contained in Equity Agreements
that Executive may hold, provided such Equity Agreements represent awards for
performance period after fiscal year 2017 performance period, regardless of when
issued, any unvested equity that would vest pursuant to these awards on or after
the Change in Control event effective date and would otherwise forfeit on
termination of employment, shall vest in full as of employment termination date,
if such termination occurs during the COC Period.

(v) Termination Ahead of Change in Control Event.  Notwithstanding anything in
this Agreement to the contrary, if Executive’s employment is terminated
(actually or pursuant to a Constructive Termination as defined in Section 7(j)
of this Agreement) within three (3) months before a Change in Control event
occurs, then for purposes of this Agreement, the effective date of Change in
Control event shall be deemed to be the date immediately prior to the date of
such termination of employment.

j. "Good Reason" or “Constructive Termination.” Termination by Executive for
“Good Reason or “Constructive Termination” by the Company may be triggered if,
without Executive's express written consent, the occurrence of any of the
following (in connection with or independent of a Change of Control event):

(i)Change in Responsibilities. The material adverse change in Executive’s scope
of responsibilities and duties (including the diminution of such duties and
responsibilities), or material adverse change in Executive’s reporting
responsibilities or title by the Company, TTEC Parent, or in case of a Change in
Control event by their successor.





--------------------------------------------------------------------------------

 



(ii)Change in Compensation.  Any material reduction by the Company, TTEC Parent
or, in case of a Change in Control event by successor, of Executive’s total
compensation package, including material adverse change in the annual salary,
the incentive bonus ranges and targets, or the timing of payment of same as
compared to the compensation package in effect as of the date hereof or
immediately prior to a Change of Control event, as the case may be.
Notwithstanding anything in this provision to the contrary, a change in the
compensation structure that is consistent with prevailing market trends, as
supported by an independent report of a qualified compensation advisor to the
Compensation Committee, the Company or its successor, shall not give rise to a
‘constructive termination’ or ‘termination for good reason’ claim.

(iii)Change in Location.  Any requirement of the Company or successor that
Executive be based anywhere more than twenty-five (25) miles from the site where
Executive is located as of the Effective Date or the time of the Change of
Control event.

(iv)Failure to Cause Assumption of this Agreement.  Failure of the Company or
TTEC Parent to assign and obtain the assumption of this Agreement from any
successor in case of a Change in Control event.

An action taken in good faith and which is remedied by TTEC Parent or successor
within fifteen (15) calendar days after receipt of Executive’s notice thereof
shall not constitute Good Reason or Constructive Termination under this
Agreement. Executive must provide notice of termination of employment within
thirty (30) calendar days of Executive’s knowledge of an event constituting
“Good Reason” or such event shall not constitute Good Reason or Constructive
Termination under this Agreement.

8. Successors and Assigns.

The Company, its successors and assigns may in their sole discretion assign this
Agreement to any person or entity in connection with the merger, acquisition or
other business combination that results in the divestiture or transfer of all or
substantially all the assets of the Company. This Agreement shall bind, and
inure to the benefit of the Company's successors or assigns.  This Agreement is
for personal services and the Executive shall not assign his rights or
obligations hereunder.

9. Governing Law and Dispute Resolution.

a.Good Faith Negotiation Requirement. Executive and the Company agree that in
the event of any controversy or claim arising out of or relating to Executive's
employment with and/or separation from the Company, they shall negotiate in good
faith to resolve the controversy or claim privately, amicably and
confidentially. Each party may consult with counsel in connection with such
negotiations.

b. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Colorado without regard to conflict of law
principles.

c.Disputes. The parties agree that any action arising from or relating in any
way to this Agreement, shall be resolved and tried in the state or federal
courts situated in Denver, Colorado. The parties consent to jurisdiction and
venue of those courts to the greatest extent allowed by law. In this regard, the
Executive acknowledges and admits to all or a combination of several following
substantial contacts with Colorado: (i) the Executive is employed, provides
services for or otherwise is affiliated with an legal entity headquartered in
the state of Colorado; (ii) the Executive receives the compensation in a form of
employee checks or wire transfers that are drawn either directly or indirectly,
from bank accounts in Colorado; (iii) the Executive regularly interacts with,
contacts and is contacted by other TTEC Parent’s employees and executives in
Colorado; (iv) the Executive either routinely travels to or attends business
meetings in Colorado;



--------------------------------------------------------------------------------

 



and (v) the Executive receives substantial compensation and benefits as a result
of TTEC being a corporation headquartered in and subject to the laws of
Colorado. Based on these and other contacts, the Executive acknowledges that he
could reasonably be subject to the laws of Colorado.

d. Attorneys’ fees. The party that substantially prevails in any action to
enforce any provision of this Agreement shall recover all reasonable costs and
attorneys' fees incurred in connection with the action.

10.Non-Disclosure, Non-Competition and Non-Solicitation.

Executive confirms that at the start of his employment he executed the Company's
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation ("Confidentiality Agreement'); such
executed agreement incorporated herein by reference as Exhibit D. As a senior
member of the executive leadership team of TTEC Parent, the Executive is privy
to TTEC company-wide global business and financial strategy. Therefore, in
addition to the provisions of the Confidentiality Agreement, the Executive in
consideration of the employment opportunity and compensation provided hereunder,
agrees and covenants during the term of his affiliation with the Company (as an
employee or otherwise):

a. Non-Compete Undertaking.  For a period of twelve (12) months from separation
from the Company, not to work or otherwise contribute his knowledge, directly or
indirectly, in whole or in part, as an employee, officer, owner, manager,
advisor, consultant, agent, partner, director, significant shareholder (i.e. a
shareholder holding more than 5% of outstanding equity in the company),
volunteer, intern or in any other similar capacity anywhere in the world to a
business entity engaged in the same or substantially similar business as TTEC
its subsidiaries and affiliates, including entities engaged in the full life
cycle of customer strategy, analytics-driven, technology-enabled customer
engagement management solutions from customer engagement strategy consulting, to
technology and analytics driven customer acquisition to technology solution
development and integration to business process outsourcing customer care
(collectively, "TTEC Business"). The Non-Compete Undertaking shall apply.
throughout, and shall be limited by, the territory where the Executive performs
services for the Company and TTEC as provided in this Agreement. For the
avoidance of doubt, the term 'performs services for' shall not be limited to
'works at' or any other limitation delineating where the Executive performs the
actual services, but instead shall be related to the entire territory where the
Company and TTEC benefits and is reasonable to expect to benefit from the
Executive's services. Given the Executive's role as the Executive Vice President
for Technology & Innovation Group, including Customer Technology Services
business segment, and the world-wide reach of the Company's business, the
territory for purposes of this Agreement shall be worldwide.

If Executive’s employment is terminated pursuant to provisions of Section 7(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Section, the
Executive agrees for the Non-Competition Undertaking to be extended from twelve
(12) to twenty-four (15) months; and

b.Employee Non-Solicitation Undertaking.  For a period of twelve (12) months
from separation from the Company, agrees not to solicit, hire, recruit, attempt
to hire or recruit, or induce the termination of employment, directly or
indirectly, of any then current employee of the Company or its subsidiaries and
affiliates; and

If Executive’s employment is terminated pursuant to provisions of Section 7(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Section, the
Executive agrees for the Employee Non-Competition Undertaking to be extended
from twelve (12) to twenty-four (15) months; and





--------------------------------------------------------------------------------

 



c.Client Non-Solicitation Undertaking.  For a period of twelve (12) months from
separation from the Company, agrees not to solicit or interfere with business
relationships between TTEC Parent and current and prospective (currently
actively pursued) clients of TTEC Parent, or any of its subsidiaries and
affiliates, for purposes of offering or accepting goods or services, similar to
or competitive with those offered by TTEC Parent or any of its subsidiaries and
affiliates.

If Executive’s employment is terminated pursuant to provisions of Section 7(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Section, the
Executive agrees for the Client Non-Solicitation Undertaking to be extended from
twelve (12) to twenty-four (15) months.

d.Consequences of Breach. If the Executive breaches any of the covenants and
undertakings set forth in this Section 10:

(i)All of Executive's unvested RSUs shall be immediately forfeited and neither
TTEC Parent nor the Company shall have any further liabilities to Executive
pursuant to this Agreement, including without limitation no liability for any
RSUs not yet granted or granted and unvested;

(ii)Executive and those who aid him in such breach shall be liable for all costs
and business loses including any damages and out of pocket expenses associated
with or resulting from such breach; and

(iii)Executive hereby consents and agrees that the Company and TTEC Parent shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

11.IRSC Section 409A.

a.Interpretation.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from, or complies with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the Internal Revenue Service guidance and Treasury Regulations thereunder
("Section 409A"). It Is the Parties' intention that salary continuation payments
under the Agreement will be exempt from the requirements of Section 409A because
they are short term deferrals under Treas. Reg. Sec. 1.409A-1(b)(4) or payments
under a separation pay plan within the meaning of Treas. Reg. Sec.
1.409A-1(b)(9) and the Agreement shall be construed and administered in a manner
consistent with such intent.

b.Separation from Service; Separate Payments.  Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit subject to
Section 409A, including an exemption from Section 409A, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of
Executive's termination of employment, all references to Executive's
"termination of employment" shall be construed to mean a "separation from
service," as defined in Treasury Regulation Section 1.409A-1(h), and Executive
shall not be considered to have had a termination of employment unless such
termination constitutes a "separation from service" with respect to Executive.
If under this Agreement, an amount is to be paid in two or more Installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.





--------------------------------------------------------------------------------

 



c.Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is a "specified  employee" (within the meaning of
Treasury Regulation Section 1.409A-1(i))  on the date of Executive's "separation
from service", any  benefit or payment that constitutes non-exempt "nonqualified
deferred compensation" (within the meaning of Section 409A) and is payable on
account of the Executive's separation from service shall be delayed in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any such,
delayed payment shall be paid to Executive in a lump sum during the ten (10) day
period commencing on the earlier of (i)  the expiration of a six-month period
from the date of Executive's "separation from service," or (ii) Executive's
death. To the greatest extent permitted under Section 409A, any separate payment
or benefit under the Agreement will not be deemed to constitute "nonqualified
deferred compensation" subject to Section 409A and the six-month delay
requirement to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) or 1.409A-1(b}(9), or in any other applicable exception
or provision of Section 409A.

d.Reimbursements. With regard to any provision in this Agreement that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b} of the Code solely because such
arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive's taxable
year following the taxable year in which the expenses were incurred.

e.Cooperation.  If the Parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Section 409A do not so
comply, Executive and the Company agree to amend this Agreement, or take such
other actions as Executive and the Company deem necessary or appropriate, to
comply with the requirements of Section 409A, while preserving benefits that
are, in the aggregate, no less favorable than the benefits as provided to
Executive under this Agreement. If any provision of this Agreement would cause
such payments or benefits to fail to so comply, such provision shall not be
effective and shall be null and void with respect to such payments or benefits,
and such provision shall otherwise remain in full force and effect.

12.Miscellaneous

a.Severability. If any court of competent jurisdiction declares any provision of
this. Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable. To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

b.Modification of Agreement.  This Agreement or any other term or condition of
employment shall not be modified by word or deed, except in writing signed by
the Executive and the Executive Vice President, Chief Administrative Officer or
Chief Executive Officer for TTEC Parent.





--------------------------------------------------------------------------------

 



c.Waiver.  No provision of this Agreement shall be deemed waived: nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel. No waiver shall
be deemed continuing unless specifically stated therein, and the written waiver
shall operate only as to the specific term or condition waived, and not for the
future or as to any act other than that specifically waived.

d.Construction. Whenever applicable, masculine and neutral pronouns shall
equally apply to the feminine genders; the singular shall include the plural and
the plural shall, include the singular. The Parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the agreement's
terms and to consult with counsel of their own choosing. Therefore, the Parties
expressly waive all applicable common law and statutory rules of construction
that any provision of this Agreement should be construed against the agreement's
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.

e. Relationship Between This Agreement and Other Company Agreements. In the
event of any direct conflict between any term of this Agreement and any TTEC
contract, policy, procedure, guideline or other publication addressing the same
terms and conditions contained in this Agreement, the terms of this Agreement
shall control Mr. Tsai’s employment. 

f.Greatest Net Benefit.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the Executive determines (at his/her discretion and expense) that the receipt of
any payments hereunder would subject the Executive to tax under Internal Revenue
Code (the “Code”) Section 4999 or a successor provision, the Executive shall
have the option at his/her discretion to cause TTEC Parent or successor to
reduce the payment due to the Executive under this Agreement so that the net
(after tax) benefit of the payments to the Executive is maximized (“Reduced
Payment Election”). The Executive shall have forty-five (45) calendar days from
receipt of notice of the payment due under this Agreement or the payment itself
under this Agreement, as the case may be, to advice TTEC Parent or successor of
such election.

(ii)If the Executive accepts the full payment hereunder and thereafter within
the period provided above determines that he/she wants to make the Reduced
Payment Election, any payments received by the Executive in excess of the amount
payable under Reduced Payment Election shall be treated for all purposes as a
loan ab initio to the Executive, which the Executive shall repay to TTEC Parent
or successor, together with appropriate interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code, within sixty (60) days of the
Reduced Payment Election.

(iii)Nothing in this Section 12(f) shall be interpreted to compel the Executive
to make the Reduced Payment Election.

g.Assignment and Assumption of Agreement.  Concurrently with any Change in
Control event or a business combination that may impact the legal implications
of this Agreement, the Company, TTEC Parent shall cause any successor or
transferee to assume unconditionally, by written instrument delivered to
Executive, all of the obligations of the Company and TTEC Parent hereunder.
Failure of the Company or TTEC Parent to obtain such assumption prior to the
effectiveness of any Change in Control event or other business combination,
shall be a breach of this Agreement and shall constitute Good Reason entitling
the Executive to resign, within thirty (30) calendar days of consummation of
such Change of Control event or business combination, and receive compensation
and benefits as provided in Section 7(i).





--------------------------------------------------------------------------------

 



h.Executive's Representations and Warranties. Executive represents and warrants,
to the best of his knowledge, that the Executive is not a party to any
employment, non-competition or other agreement or restriction which could
interfere with the Executive's employment with the Company or Executive's or the
Company's or TTEC's rights and obligations hereunder, and that Executive's
acceptance of employment with the Company and the performance of Executive's
duties hereunder will not breach the provisions of any contract, agreement, or
understanding to which Executive is a party or any duty owed by Executive to any
other person.

i. Counterparts, Telecopies and PDFs. This Agreement may be executed in
counterparts, or by copies transmitted by pdf or telecopier, which counterparts
and/or facsimile transmissions shall have the same force and effect as had the
contract been executed in person and in original form.

j.Return and/or Forfeiture of Compensation and Equity Grants. Notwithstanding
any other provision in this Agreement or in the related RSU agreements, in the
event that pursuant to the terms or requirements of the Sarbanes-Oxley Act of
2002, the Dodd Frank Wall Street Reform and Consumer Protection Act of 2010, or
of any applicable laws, rules or regulations promulgated by the US Securities
and Exchange Commission or any listing requirements of any stock exchange or
stock market on which any securities of TTEC Parent trade, from time to time,
and in the event any bonus payment, stock award or other payment is based upon
the satisfaction of financial performance metrics which are subsequently
reversed due to a restatement or reclassification of financial results of TTEC
Parent, then any payments made or equity awards granted (and equity received
pursuant to these awards) shall be returned and forfeited to the extent required
and as provided by applicable laws, rules, regulations or listing requirements.
This Section 12(j) shall survive any expiration or termination of this Agreement
for any reason.

k.Controlling Provisions. The employment arrangement contemplated by this
Agreement includes other related documents in addition to this Employment
Agreement, some of which are TTEC Parent’s and the Company's standard documents
not otherwise tailored to this transaction. To the extent any provisions of
these related agreements contradict the clear provisions and terms of this
Employment Agreement, the provisions of this Agreement shall be controlling.

Executive acknowledges and agrees that he reviewed and fully understands the
terms and provisions of this Agreement; that he enters into it
freely, knowingly, and mindful of the fact that it creates important legal
obligations and affects his legal rights; and that he understands the need to
consult concerning this Agreement with legal counsel of his own choosing, and
has had a full and fair opportunity to do so.

 

 

Executive:TTEC Services Corporation, Inc.

 

 

 

___________________________________________________

By: Anthony TsaiRegina M. Paolillo,

EVP, Chef Financial & Administrative Officer

 

Date:____________________Date: ________________________________

 

 

 





--------------------------------------------------------------------------------

 



 



--------------------------------------------------------------------------------